Title: To Thomas Jefferson from Thomas Pinckney, 10 February 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 10th February 1793

The Masters of the American Vessels in this port homeward bound have applied for passports conformable to our treaties of Commerce; stating that they can not get their insurance done on moderate terms unless they are furnished therewith. I have doubts of the strict right of any person out of America to grant these Passports, but as war has been declared by France against Great Britain and Holland I thought it best to grant the Passports in the best manner I could—if the underwriters at Lloyd’s are satisfied with them, I have little doubt but that they will be respected by the French, they may therefore be of some service and I hope will do no harm.
The detention of these Vessels affords me an opportunity of informing you of the loss we have sustained by the death of Mr. Barclay who had gone to Lisbon in order to put his money matters in a train to enable him to proceed to his destination. He was carried off by an illness of two days continuance. Fortunately he had imparted the purport of his business to Colo. Humphreys who took possession of his papers. This gentleman writes that he is well assured that the purport of the business is known to no person but himself and that he has written to you on the Subject. I have requested him to retain the papers in his hands till we have your direction concerning them. A Parcel sent by Mr. Arthur Young to the President is on board of the William Penn. I likewise inclose to You a packet addressed to Mr. Genest the French Minister at Philadelphia, which was transmitted to me by Mr. Marit the day on which he left London.
Although I have written twice on the subject lately yet in order to insure your having the earliest information I must here repeat the misfortune that has happened to me by the loss of my Cypher. On the receipt of your favor of the 1st. Janry. I immediately went to the place where I kept my Cypher, but to my great mortification discovered it to be missing; from the precautions I had taken in having a patent lock of a secure construction fixed to the drawer in which it was kept, in never trusting the key to any person, but particularly from the circumstance of my having lost nothing else from the same  drawer, though my most confidential papers and my money, both in cash and bank bills, was constantly kept therein I am induced to think this paper is not stolen. The only way in which I can account for its absence is that when I landed from America I kept about my person certain papers which I was determined should not be seen, among these were Mr. Morris’s Cypher, Mr. Barclays and mine which in order to render this packet of as small bulk as possible I took from among other papers of less importance with which they had been originally placed. The three cyphers by this arrangement came together. After my arrival in London I forwarded Mr. Morris’s to him, but in making up Mr. Barclays dispatches I think it possible I may have sent both the remaining cyphers to him. I have stated this circumstance to Colonel Humphreys but it may be a considerable time before I shall receive his answer. I have likewise mentioned it to Mr. Morris requesting him to send me a copy of his cypher and to communicate to me by confidential conveyance any important intelligence he shall receive from home of which it may be proper for me to be informed. A sense of the vast advantages I conceive our country may derive from our being able to remain neuter during the present situation of Europe and the possibility that these advantages may be endangered through my misfortune convey sensations to my mind that I cannot describe. You will of course, Sir, adopt such measures as will be best calculated to prevent or remedy the evils I apprehend. I have the honor to be with the utmost respect Dear Sir Your most obed & most humble Servt.

Thomas Pinckney

